Case: 10-30650     Document: 00511657011         Page: 1     Date Filed: 11/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 7, 2011
                                     No. 10-30650
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAMES FREEMAN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:05-CR-29-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        James Freeman, federal prisoner # 23560-034, appeals the district court’s
denial of his 18 U.S.C. § 3582(c) motion to reduce his sentence following
amendments to the crack cocaine Guidelines. Freeman’s current convictions
include one count of conspiracy to distribute and possess with intent to
distribute cocaine hydrochloride and marijuana and one count of possession with
intent to distribute cocaine hydrochloride and marijuana. He asserts, however,
that he is entitled to a reduction because his prior crack cocaine conviction was

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-30650   Document: 00511657011      Page: 2   Date Filed: 11/07/2011

                                 No. 10-30650

used to double the mandatory minimum sentences he faced under 21 U.S.C.
§ 841(b)(1)(A) and (B). He maintains that, in light of the amendments to the
Sentencing Guidelines, his prior conviction should not have been used to
enhance the statutory minimum sentences. Freeman also contends that the
district court failed to assess adequately the 18 U.S.C. § 3553(a) factors,
particularly the need to avoid sentencing disparities, in determining whether he
merited a lower sentence.
      The district court’s denial of Freeman’s § 3582(c)(2) motion is reviewed for
abuse of discretion. See United States v. Evans, 587 F.3d 667, 672 (5th Cir.
2009), cert. denied, 130 S. Ct. 3462 (2010). Because Freeman’s instant sentences
were not calculated based on a quantity of crack cocaine, the guidelines
amendments do not apply to his case. See United States v. Burns, 526 F.3d 852,
861 (5th Cir. 2008).    Although Freeman’s statutory sentencing range was
increased based on his prior conviction involving crack cocaine, he received the
enhancement based on the existence of the prior felony drug conviction, rather
than the type or quantity of drug that had resulted in the prior conviction.
Freeman has not shown that the amendments to the Guidelines affect the
statutory minimum sentences, and he is not entitled to a reduction because he
received the minimum possible sentences. See United States v. Carter, 595 F.3d
575, 579-81 (5th Cir. 2010).
      Regarding Freeman’s contention that the district court should have
considered various equitable factors from his original sentencing, § 3582(c)(2)
proceedings are not full resentencings. Dillon v. United States, 130 S. Ct. 2683,
2690-94 (2010). The principles of United States v. Booker, 543 U.S. 220 (2005),
and its progeny do not apply to § 3582(c)(2) proceedings, and a sentencing court
lacks discretion to reduce a sentence any further than the reduction allowed
under U.S.S.G. § 1B1.10, p.s. Id.; United States v. Doublin, 572 F.3d 235, 238
(5th Cir. 2009).    Because Freeman was ineligible for a reduction under



                                        2
   Case: 10-30650   Document: 00511657011      Page: 3   Date Filed: 11/07/2011

                                  No. 10-30650

§ 3582(c)(2), the district court was not required to address whether the § 3553(a)
factors warranted a reduction. See Dillon, 130 S. Ct. at 2691-92.
      The judgment of the district court is thus AFFIRMED. Freeman’s motion
to amend his appellate brief is GRANTED.




                                        3